t c memo united_states tax_court michael anthony winters petitioner v commissioner of internal revenue respondent docket no 17072-10l filed date michael anthony winters pro_se inga c plucinski for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to a notice_of_determination concerning collection action s under section and or 1all section references are to the internal_revenue_code in effect at all relevant times dated date with respect to petitioner’s taxable_year notice_of_determination we must decide whether to sustain the determinations in the notice_of_determination we hold that we sustain those determinations findings_of_fact some of the facts have been stipulated and are so found petitioner resided in montana at the time he filed the petition in this case petitioner timely filed form_1040 u s individual_income_tax_return for his taxable_year return in that return petitioner showed federal_income_tax tax due of dollar_figure and an addition_to_tax due of dollar_figure for his failure to pay required estimated_tax when petitioner filed his return he paid only dollar_figure of the tax shown due in that return on date respondent assessed the total_tax shown in petitioner’s return the addition_to_tax shown in that return for petitioner’s failure to pay required estimated_tax an addition_to_tax under sec_6651 and interest as provided by law we shall refer to any such unpaid amounts as well as interest as provided by law after date as petitioner’s unpaid liability on date respondent issued to petitioner a notice of assessment and a demand for payment with respect to petitioner’s unpaid liability in response petitioner sent respondent a letter dated date in which he stated i am in receipt of the above referenced notice regarding my balance of income_tax due my request is that irs withdraw all penalties and interest on the tax due the current amount due is then dollar_figure which i will pay please respond immediately on date respondent sent petitioner a notice informing him of respondent’s intention to levy in order to collect petitioner’s unpaid liability in response petitioner sent respondent a letter dated date in which he stated i received the above referenced notice informing me that you intend to levy certain assets of mine for income taxes due on date i sent you a letter requesting leniency and a removal of the penalty and interest for not submitting estimated_tax payments as of this date i have not received any response from you i am once again requesting the removal of the penalties and interest on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability on date in response to the notice_of_intent_to_levy petitioner sent respondent a package that included form request for a collection_due_process or equivalent_hearing form and form_656 offer_in_compromise form in his form petitioner indicated his disagree- ment with the notice_of_intent_to_levy requested an offer-in-compromise as a collection alternative to the proposed levy and requested a hearing sec_6330 hearing with respondent’s appeals_office appeals_office although the package that petitioner sent to respondent that included peti- tioner’s form was received by respondent on date it was either lost or misplaced by respondent and marked as having been received by respondent on date which was more than days after the date of the notice_of_intent_to_levy as a result respondent determined that petitioner’s form was untimely thereafter petitioner provided proof to respondent that his form had been received by respondent on date and thus was filed timely sometime in date petitioner contacted respondent to inquire about the status of the offer-in-compromise that he had submitted in date petitioner was told at that time that that offer-in-compromise was not process-able a representative of respondent’s appeals_office settlement officer who was assigned petitioner’s form sent petitioner a letter dated date date letter in that letter the settlement officer stated in pertinent part appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite am est your cdp hearing request regarding proposed levy action on the following tax period was timely form_1040 for tax period date during your hearing and until any appeals become final for these tax periods the legal collection_period is suspended and no levy action may be taken during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative procedure any nonfrivolous issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability installment_agreement offer_in_compromise or temporary suspension of collection action if the action imposes a hardship condition challenges to the appropriateness of collection action in the date letter the settlement officer also asked petitioner to send her by date certain information including the following completed form 433-a collection information statement for wage earners and self-employed individuals supporting documentation including copies of wage statements for the most recent three months completed form_656 and any applicable fees we shall refer to the two forms that the settlement officer asked petitioner to complete and send to her as the requested offer-in-compromise forms and the supporting financial documentation that she asked him to send to her as the requested financial documen- tation the settlement officer informed petitioner in the date letter that in order to be able to consider collection alternatives at the telephonic sec_6330 hearing scheduled for a m on date she would have to receive from him the requested offer-in-compromise forms and the requested financial documentation petitioner did not send the settlement officer those forms or that documentation on or before date on date pincite a m the settlement officer attempted to contact peti- tioner at the telephone number that had been provided to her the settlement officer was unable to reach petitioner at that time as a result on date the settle- ment officer sent petitioner a letter dated date date letter in which she stated in pertinent part i sent you a letter dated date offering you a telephonic collec- tion due process conference the conference was scheduled for date pincite 00am est i tried calling you at the scheduled time but you were not available and you had not called to indicate that this date and or time was not convenient please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection admin- istrative file and whatever information you have already provided if you would like to provide information for our consideration please do so by date later on date after the settlement officer had sent the date letter to petitioner petitioner attempted to contact the settlement officer and left her a voicemail message providing her with a different telephone number at which to contact him thereafter on date the settlement officer returned petitioner’s telephone call and a telephonic hearing under sec_6330 date telephonic hearing was held on date after the date telephonic hearing the settlement officer made the following pertinent entries in her so-called case activity record print taxpayer said he did receive the notices but he was unable to pay the amount owed taxpayer said he submitted an offer back in october of and never heard anything from that per idrs taxpayer’s offer was declared not processable and acs notes show taxpayer called in date and they informed him of this he says he doesn’t remember calling in feb but he has all the paper work and he can resubmit the offer s o settlement officer asked if he could fax it and he said he would have everything together within weeks s o informed him she would be making her determination and his case will be going back to collection and he should submit his offer as soon as possible to the address for respondent’s centralized offer-in-compromise unit listed in the offer booklet compliance is sustained taxpayer did not provide any information nor is there any information in case file that warrants the release of the levy the settlement officer prepared a document entitled appeals transmittal and case memo - cdp case memo that case memo stated in pertinent part closing code determination_letter issued reason code cs - collection sustained resolution reason ot - other - form 433a and any applicable fees not received closing information for notice_of_levy sustained the settlement officer signed the case memo on date and the appeals team manager approved the case memo on date on date respondent’s centralized offer-in-compromise unit received from petitioner an offer-in-compromise petitioner’s date offer-in-compro- mise on date respondent’s appeals_office issued to petitioner the notice_of_determination on which this case is based that notice stated in pertinent part all legal and procedural requirements were met prior to the issuance of the l1058 and the settlement officer concludes that issuance of the l1058 was appropriate the proposed levy action is sustained in appeals an attachment to the notice_of_determination stated in pertinent part summary and recommendation you filed a request for a collection_due_process cdp hearing with the appeals_office under the internal_revenue_code irc section sec_6330 in response to a final notice notice_of_intent_to_levy and notice of your right to a cdp hearing for the tax period listed above the determination in appeals is compliance has followed all applicable laws and administrative procedures the proposed offer_in_compromise could not be considered during this cdp hearing because you failed to provide all requested information therefore the proposed levy action is the appropriate action in this case discussion and analysi sec_1 verification of legal and procedural requirements the requirements of applicable law or administrative procedures have been met and the actions taken or proposed were appropriate under the circumstances the settlement officer verified through transcripts analysis that the assessment was properly made per sec_6201 for each tax and period listed on the cdp_notice the notice_and_demand for payment letter was mailed to the taxpayers’ last_known_address within days of the assessment as required by sec_6303 per transcript analysis there was a balance due when the cdp levy notice was issued per sec_6330 and sec_6331 there is still a balance due per transcript analysis a cdp levy notice was sent by certified mail return receipt requested to the taxpayers’ last_known_address the settlement officer has verified the collection_period allowed by statute to collect the tax has been suspended by the appropriate com- puter code for the tax period at issue there is no offer-in-compromise or installment_agreement pending or currently in effect there is also no pending innocent spouse request there is no pending bankruptcy case nor did you have pending bank- ruptcy case at the time of the cdp_notice was sent u s c sec_362 this appeals employee has had no prior involvement with the taxpayers concerning the applicable tax period before this cdp case relevant issues raised by the taxpayer issued raised by the taxpayer you did not challenge the existence or the amount of the liability on form request for a collection_due_process or equivalent_hearing during the conference you said you knew you owed the money you just didn’t have anyway to pay it and that’s why you submitted an offer_in_compromise in october you said you never heard anything from that request response the settlement officer explained that according to our records you called the office in february and they informed you that your offer was not processable the settlement officer asked if you had the paperwork from the offer and you said yes the settlement officer suggested you resubmit your offer and you stated you would need weeks to get the papers together the settlement officer suggested you do it as soon as possible collection alternative offered by the taxpayer you proposed an offer_in_compromise on form and during the conference response during the conference the settlement officer explained to you the proposed offer_in_compromise could not be considered during this cdp hearing process because you failed to provide all requested information the settlement officer advised you to resubmit your offer to the address for respondent’s offer-in-compromise unit listed in the offer booklet challenges to the existence of amount of liability you did not dispute the liability on form nor during the conference other issues raised by the taxpayer you raised another issue on form that your original request for the cdp hearing was timely you submitted copies of your fed ex mailing to prove this response per your fed ex receipt the request for the cdp hearing was indeed timely and the settlement officer explained to you that you have the right to go to tax_court if you disagree with the settlement officer’s decision balancing of the need for the efficient collection of the taxes with the taxpayer’s concern that the collection action be no more intrusive than necessary appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection with the legitimate concern that such action be no more intrusive than necessary by sec_6330 c collection alternatives include full payment installment_agreement and offer_in_compromise we were unable to offer you any collection alternatives since you did not provide any of the requested information appeals determination is that the proposed levy action balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary the notice_of_intent_to_levy is sustained reproduced literally on date after petitioner filed a petition with the court in response to the notice_of_determination that the appeals_office issued with respect to his taxable_year respondent’s centralized offer-in-compromise unit rejected petitioner’s date offer-in-compromise petitioner appealed that rejection to respondent’s appeals_office respondent assigned petitioner’s appeal of the rejection of his date offer-in-compromise to appeals officer steven lutter mr lutter on date mr lutter made the following pertinent entry in his case activity record print reviewed offer the letter from respondent’s centralized offer-in- compromise unit rejecting the date oic was dated the request for an appeal was postmarked on therefore the appeal request was timely it looks like there was a cdp filed that went on to tax_court which perhaps led to an abatement of some of the tax on date mr lutter made the following pertinent entries in his case activity record print i received an email from inga plucinski on she is with counsel apparently a determination_letter was issued sustaining collection by levy while this offer was being worked in the field it should have been transferred to be considered as an alternative resolution tp petitioned the tax_court and now ms plucinski has been assigned to the case it is scheduled for trial the week of she wants me to review the offer and make a decision by the end of july reviewed offer tp listed his occupation as roofing on the form 433b he is a sole prop of a upscale roofing company specializing in copper lead and zinc roofs and other architectural metal work income was the only issue in the appeal tp claims an economic hardship tp claimed a big_number loss in i found he is apparently living with a myrna williams the couple deposited big_number in their joint checking account over a three month period in april may and date big_number of that was a wire transfer from apparently a separate_account of myrna’s without that deposit the couple deposited big_number over the three months or an average of big_number monthly myrna is also a sole prop of some sort of business she reported a big_number profit in i question the 2it appears that petitioner’s unpaid liability was reduced at some point by a claimed net_operating_loss_carryback of dollar_figure to petitioner’s taxable_year mr lutter sent petitioner a letter dated date regarding petitioner’s appeal of respondent’s centralized offer-in-compromise unit’s rejection of petitioner’s offer-in-compromise that letter stated i have scheduled the hearing you requested on the above date date to discuss the appeal of your rejected offer_in_compromise the conference can be held at my office or over the telephone if you prefer a telephone conference please call me please provide the following information to me no later than date copies of statements from the most recent six months for all financial accounts checking savings 401k ira brokerage etc in which you have an interest include all pages an appraisal or market analysis of your property pincite black avenue bozeman montana include a payoff from your mortgage_lender if any a profit and loss statement for your business mikes metal work winters roof company for year-to-date copies of your business bank statements for the past six months a listing of your housing_expenses documentation of your out-of-pocket health care costs most physicians and pharmacies will provide a printout of your co- pays for the last year a valuation of your patent us6348673 when considering an offer_in_compromise where only one member of a joint household is liable for the tax i need to know the income of the non-liable party i’ll compute total household_income and allow you a pro-rata share of expenses based on your contribution to household_income therefore please send documentation of myrna williams’ year-to-date income from all sources if you cannot attend the conference at the scheduled date and time please let me know within five days of the date of this letter i will try to arrange a mutually agreeable time and date if you do not provide the requested information i’ll recommend we sustain the rejection of your offer on date mr lutter made the following pertinent entry in his case activity record print tp returned my call tp seemed surprised i knew about some of the information i’d questioned tp wanted to know if this is the same thing he was through a year ago i told him i presumed that was with the offer specialist and the initial review of the offer i explained he appealed that decision he said it appeared i was out to make him pay the entire balance i told him that was not my purpose i explained i would compute his ability to pay and if he can pay in full i’ll recommend we sustain the rejection of the offer tp said he had most of the information and would send it on date mr lutter made the following pertinent entry in his case activity record print tp called we had a very long discussion he complained about the amount of the accruals he wanted to know if the penalty and interest could be waived i explained we could abate interest if the government had failed to perform some act i told him i do not see that in his case i explained we could abate penalties if there is reasonable_cause i also do not see reasonable_cause here tp was confused about all that is going on with the case i explained he had two issues going on at the same time appeals considered collection by levy in a cdp case appeals sustained the decision to collect via levy tp petitioned the tax_court i explained he can continue to go forward with that the other issue going on is consideration of his offer if we agree to compromise the tax there will be no reason for him to go forward to tax_court if the rejection of the offer is sustained tp can still go to tax_court to have his issue heard tp said he could not pay the big_number liability and could file bankruptcy i explained that was his right however if he files i can no longer consider his offer tp asked about his rights in providing me the information i requested he thought what i was asking for was invasive i explained he did not have to send me the information i’d asked for i went on to advise him if he did not i would recommend we sustain the rejection of his offer the choice in the matter is his petitioner sent mr lutter a letter dated date in which he stated in pertinent part thank you for the scheduled hearing please find enclosed information as requested in your letter of the enclosed does not include information requested in number s and it’s abundantly clear from our phone conversation you have complete and easy access to all banking and tax information for myrna and me our housing_expenses are approximately dollar_figure month the bulk of this is property_tax my patent isn’t worth the paper it’s written on and i receive no compensation from it on date mr lutter made the following pertinent entry in his case activity record print received tp’s response to my request for information tp sent only a few of the items i’d requested tp sent a copy of his property_tax bill if he calls for the conference i’ll explain to the tp that i’ll recommend we sustain the rejection of his offer because he did not furnish the information i’d requested and refer him to irm and explain how he can access that information on date mr lutter made the following entry in his case activity record print prepared for the conference tp did not call for the conference on date mr lutter made the following entry in his case activity record print tp did not call for the conference or later i’ll recommend we sustain the rejection in date respondent’s appeals_office sustained respondent’s offer-in- compromise unit’s rejection of petitioner’s offer-in-compromise opinion petitioner does not seek to challenge the existence or the amount of his underlying tax_liability instead he argues that he is unable to pay petitioner’s unpaid liability where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 we address first petitioner’s position that he was denied his right to a fair hearing under sec_6330 because respondent’s appeals_office determined to sustain respondent’s proposed levy before considering petitioner’s date offer-in-compromise on the record before us we reject that position in the settlement officer’s letter dated date she asked petitioner to send her by date the requested offer-in-compromise forms and the requested financial documentation the settlement officer informed petitioner in the date letter that in order to be able to consider collection alternatives at the telephonic sec_6330 hearing scheduled for a m on date she would have to receive from him by date those forms and that documentation petitioner did not send the settlement officer the requested offer-in-compromise forms or the requested financial documentation on or before date on date pincite a m the settlement officer attempted to contact petitioner at the telephone number that had been provided to her the settlement officer was unable to reach petitioner at that time as a result on date the settlement officer sent petitioner the date letter in which she stated in pertinent part please be advised that we will make a determination in the collection_due_process_hearing you requested by reviewing the collection administrative file and whatever information you have already provided if you would like to provide information for our consideration please do so by date later on date after the settlement officer had sent the date letter to petitioner petitioner attempted to contact the settlement officer and left her a voicemail message providing her with a different telephone number at which to contact him thereafter on date the settlement officer returned petitioner’s telephone call and the date telephonic hearing was held during the date telephonic hearing petitioner asked the settlement officer about the offer-in-compromise that he had submitted in date the settlement officer explained to petitioner that according to respondent’s records petitioner had called regarding that offer-in-compromise in date and he was told at that time that that offer was not processable during the date hearing petitioner told the settlement officer that he had all the paper work and that he could resubmit the offer-in-compromise consequently the settlement officer asked petitioner to submit that paperwork by facsimile although petitioner had submitted an offer-in-compromise in date and indicated to the settlement officer that he had all the paper work to resubmit it petitioner told the settlement officer that he needed an additional four weeks to provide the requested offer-in- compromise forms and the requested financial documentation as a result the settlement officer advised petitioner that she would be making a determination with respect to respondent’s proposed levy and that he should submit any offer-in-compromise to respondent’s centralized offer-in-compromise unit on date respondent’s centralized offer-in-compromise unit received from petitioner petitioner’s date offer-in-compromise on the record before us we find that respondent’s appeals_office did not abuse its discretion in determining to sustain respondent’s proposed levy before considering petitioner’s date offer-in-compromise we now address petitioner’s position that respondent abused respondent’s discretion in failing to abate any additions to tax and interest under sec_6404 with respect to his taxable_year 3in support of his position that the appeals_office abused its discretion in determining to sustain respondent’s proposed levy before receiving petitioner’s date offer-in-compromise petitioner relies on judge v commissioner tcmemo_2009_135 in judge we held that the appeals_office abused its discretion in denying the taxpayer’s request for a brief extension of time to submit financial documentation where the taxpayer had provided promptly to the appeals_office information that that office had requested and received but misplaced and had mailed form 433-a and supporting documentation to the appeals_office two days before the sec_6330 hearing was scheduled to be held but the appeals_office had not received that form and that documentation by the time of that hearing we find judge to be materially distinguishable from the instant case and petitioner’s reliance on that case to be misplaced 4the determination by respondent’s appeals_office to sustain respondent’s proposed levy before considering petitioner’s date offer-in-compromise did not negatively affect petitioner’s rights respondent’s centralized office-in- compromise unit considered petitioner’s date offer-in-compromise rejected it and petitioner had the opportunity to and did appeal that rejection to respondent’s appeals_office petitioner in effect continues to appeal that rejection here we turn first to petitioner’s position regarding respondent’s failure to abate interest under sec_6404 the record does not establish that petitioner raised at the date telephonic hearing respondent’s failure to abate interest under sec_6404 consequently we shall not consider that matter see 118_tc_488 115_tc_582 n aff’d 21_fedappx_160 4th cir see also sec_301_6330-1 q a-f3 proced admin regs we turn next to petitioner’s position regarding respondent’s failure to abate additions to tax under sec_6404 the record does not establish that petitioner raised at the date telephonic hearing respondent’s failure to abate additions to tax under sec_6404 consequently we shall not consider that matter see magana v commissioner t c pincite miller v commissioner t c 5assuming arguendo that petitioner’s letter dated date in which he requested that respondent withdraw all penalties and interest on the tax due and his letter dated date in which he restated that request can be viewed as a request by petitioner to abate all interest under sec_6404 with respect to his taxable_year we find that petitioner has failed to carry his burden of showing that he is entitled to any such abatement see eg hill v commissioner tcmemo_2009_39 guerrero v commissioner tcmemo_2006_201 braun v commissioner tcmemo_2005_221 where a taxpayer requests that all interest with respect to a deficiency be abated the requisite correlation between an error or delay attributable to the commissioner and a specific period of time is missing braun v commissioner tcmemo_2005_221 citing donovan v commissioner t c memo pincite n see also sec_6330 sec_301_6330-1 q a-f3 proced admin regs based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that we should reject the determinations in the notice_of_determination with respect to his taxable_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or to reflect the foregoing moot decision will be entered for respondent
